              Case 1:20-cr-00130-CM Document 42 Filed 07/29/20 Page 1 of 1            ..
                                                          USDCSDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC#:                      I


UNITED STATES DISTRICT COURT                                                                  DATE FILED:             7 /J-1 /2-0
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------. X
UNITED STATES OF AMERICA,                                                           CONSENT TO PROCEED BY
                                                                                    TELEPHONECONFERENCE
                             -v-
                                                                                    20     -CR-        130   ( CM )


                                       Defendant(s).
-----------------------------------------------------------------X

Defendant                         · ~ ,                   hereby voluntarily consents to
participate in the following proceeding via we-@0conferencing:

          Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing

         Status and/ or Scheduling Conference

          Misdemeanor Plea/Trial/Sentence




Defendant' s i nature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

          <    v\ e                                                      \   . ..                 ,-   'I
                                                                                                                 _.l\
Print Defendan.t ' s Name                                             Print Defense Counsel' s Name


                                                         k{~
This p/roce; ing was conducted by reliable Yid«>confere~                                 nt       yh t ; , ( _


 1      J.'lt-1-0
Date'                                                dk~.s~           U.S. District Judge/ U..S. Megistr ale Judge
